Title: Sunday 20th of August 1780.
From: Adams, John Quincy
To: 


       This morning Commodore Gillon came here at about nine o clock and We all went to a gentleman’s house who lives in the Country. We walk’d out of the City and then we found a coach with four horses waiting for us which Commodore Gillon had hired for us. At about a quarter after eleven o clock we arrived there. We went to walk with that Gentleman Whose name is Hooft and who is a Burger master of the city of Amsterdam, we walk’d some time and then came back and dined. After dinner we went to see a Gentleman whose name is Crommelin, he came from New York fifty Six years agone. We stay’d there some time and walk’d in his Garden and then came back to the Burger Masters and drank tea there. After tea we set away from there, and arrived at home at about half after eight o clock.
      